Citation Nr: 1734322	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  10-43 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating for service-connected osteoarthritis of the left knee in excess of 10 percent prior to July 18, 2016, exclusive of periods of active duty. 

2.  Entitlement to service connection for costochondritis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training from May 1981 to August 1981; and on active duty from May 1990 to February 1996, from October 2004 to October 2006, from November 2007 to May 2008, and from August 2010 to November 2011 including service in Southwest Asia.

These matters are before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, that denied a rating in excess of 10 percent for left knee strain and that denied service connection for costochondritis.  Jurisdiction of the Veteran's claims file is currently at the RO in Phoenix, Arizona.

The Veteran testified at a hearing at the Phoenix RO in November 2009.  A transcript of the hearing has been associated with the claims file.

In October 2016, the RO granted separate service connection for residuals of a total left knee replacement, assigning a 100 percent rating, effective July 18, 2016 and a prospective rating of 30 percent, effective September 1, 2017.  The period for expressing disagreement with the separate service connection, ratings, and effective dates has not expired and is not on appeal before the Board.  

Additional evidence relevant to the Veteran's left knee and to costochondritis was received subsequent to the most recent supplemental statement of the case issued in December 2015.  However, the evidence is relevant to the July 18, 2016 surgery for a total left knee replacement and post-surgical status, it is not pertinent to the status of the left knee prior to that date.  The evidence associated with costochondritis is cumulative of that considered in December 2015.  Therefore, the Board may proceed with adjudication on the merits. 





FINDINGS OF FACT

1.  For the period of the appeal prior to July 18, 2016 and exclusive of periods of active duty, the Veteran's left knee strain manifested with noncompensable limitation of motion (flexion not less than 105 decrees, zero degrees extension), X-ray indications of degenerative osteoarthritis, and meniscectomy.  
 
2.  The Veteran does not have a current costochondritis disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for osteoarthritis of the left knee are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321. 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2016).

2.  The criteria for service connection for costochondritis have not been met.
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014);
38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303(a), 3.303(d) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by a July 2008 letter from the RO. 

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's increased rating claim for osteoarthritis of the left knee and his service connection claim for costochondritis.  Service treatment records (STRs), VA treatment records, private medical treatment records, and lay statements have been associated with the claims file.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to decide a claim. See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3,159(c)(4) (2016).  The Veteran was afforded VA examinations in December 2008, December 2015, and May 2017.  The Board finds that these examinations are adequate because they were performed by qualified examiners who conducted diagnostic testing, considered the Veteran's history of experiences in service and reported symptoms, and provided diagnoses and assessments. See Barr v. Nicholson, 12 Vet. App. 303, 311 (2007).

The Veteran has not identified any additional relevant evidence, nor does the record otherwise indicate that there is outstanding relevant evidence to obtain.  Thus, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for VA to comply with its duty to assist.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 
814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Increased Rating for Osteoarthritis of the Left Knee

The Veteran served as U.S. Army military policeman assigned to various military bases and facilities, including Fort McClellan, Alabama; Vancouver Barracks, Washington; Fort Dix, New Jersey; 651st Combat Support Group, Aurora, Colorado; Fort Bliss, Texas; 8830th MP, Gaithersburg, Maryland; and 104 Reg. BN, Aurora, Colorado.  His duties included physical security service in a designated imminent danger pay area in Kuwait, and active duty in support of Operation Iraqi Freedom/New Dawn.  The Veteran contends that his service-connected disability rating for osteoarthritis of the left knee is more severe than is contemplated by the current ratings, 

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. § 4.1 (2016).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 
38 C.F.R. § 4.40 (2016).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Id.; 
see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Id.   Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement. 38 C.F.R. § 4.45 (2016).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.   It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. See 38 C.F.R. § 4.59 (2016).  Although the first sentence of 38 C.F.R. § 4.59 refers only to arthritis, the regulation applies to joint conditions other than arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40 (2016)).

The final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Correia v. McDonald, 28 Vet. App. 158 (2016).

The plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under diagnostic codes predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016).  The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements. Id.

Where there is a question as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
 38 C.F.R. § 4.7 (2016).

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  If the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, but with x-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations, a 20 percent evaluation is assigned. With x-ray evidence of involvement of two or more major joints or two or more minor joint groups, a 10 percent rating is assigned. 38 C.F.R. § 4.71a (2016), Diagnostic Code 5003 (2016). 

With any form of arthritis, painful motion is an important factor.  It is the intent of the rating schedule to recognize actually painful, unstable or mal-aligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2016).  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by x-ray findings and no compensable limitation of motion of the affected joint is demonstrated. See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also VAOPCGPREC 9-98 (Aug. 14, 1998).  Where a compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable. 

For the purpose of rating disability due to arthritis, the knee is considered a major joint. 38 C.F.R. § 4.45(f) (2016).

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II (2016).

Leg flexion limited to 60, 45, 30, and 15 degrees warrant noncompensable, 10 percent, 20 percent, and 30 percent evaluations, respectively. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016).

Leg extension limited to 5 degrees warrants a noncompensable evaluation, and extension limited to 10 degrees warrants a 10 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2016).

VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria. VAOPGCPREC 09-04; 69 Fed. Reg. 59,990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable. Id. 

Under the criteria for impairment of the knee other than ankylosis, 10, 20, and 30 percent evaluations are assigned for slight, moderate, and severe recurrent subluxation or instability, respectively. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).

Arthritis manifested by limitation of motion and instability of the knee are two separate disabilities, and a veteran may be rated separately for these symptoms. 
See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257.).

Under Diagnostic Code 5258, a 20 percent rating is warranted for a dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint. 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2016).

Under Diagnostic Code 5259, a 10 percent disability rating is warranted for a symptomatic removal of semilunar cartilage. 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2016).  Diagnostic Code 5259 requires consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal of the semilunar cartilage may result in complications producing loss of motion. VAOPGPREC 9-98 (Aug. 14, 1998).  Therefore, a knee disability cannot be separately rated under Diagnostic Code 5259 and a limitation-of-motion diagnostic code.

Hyphenated diagnostic codes are used when a rating under one diagnostic requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.29 (2016).

Evidence and Analysis

June 2008 to August 2010

The RO received the Veteran's claim for an increased rating in June 2008.  

In June 2008 the Veteran underwent a standard multiplanar, multi sequence magnetic resonance imaging (MRI) of his left knee by a private clinician.  The examiner provided diagnostic impressions of medial meniscus tear; advancing chondromalagic changes, and intact ligaments.

A July 2008 clinical treatment record from U.C. Hospital reported that the Veteran sought treatment for left knee pain.  The examiner considered the Veteran's history of his condition and lay statements and provided a physical examination.  The examiner noted the results of the MRI including the meniscal tear and observed left knee range of motion was to 110 degrees of flexion; the ligaments were intact; and the patella tracked well.  The examiner reported that the Veteran was positive for McMurray's test of the left knee and his neurovascularly was intact distally.  As an assessment, the examiner stated that the Veteran had a meniscal tear of the left knee.  Also, in light of the fact that the Veteran experienced no relief from a series of prior Hyalogen injection, arthritic debridement was recommended.  

A concurrent July 2008 diagnostic radiology report found advanced 3 compartment osteoarthritis with joint space narrowing, marginal osteophytes as well as chondromalacinosis; no fractures; small joint effusion; and diffusely osteopenic bones.  

In an August 2008 operative report from U.C. Hospital, an examiner reported that the Veteran underwent a debridement procedure of the left knee in the patellofemoral and tibiofemoral compartments.  The examiner described the procedure in detail and that the Veteran appeared to do well.

August 2008 clinical notes from U.C. Hospital opined as to the status of the Veteran post-left knee arthroscopy with severe tricompartmental arthritis which was performed on August 4, 2008.  On physical examination, the 3 port sites were clean, dry and intact, with medial and lateral portals still with their Steri-Strips.  Range of motion was to 115 degrees of flexion; the ligaments were stable; and the patella tracked well.  The Veteran was neurovascularely intact distally.  The examiner reported that he debrided large cartilage flaps from the patellofemoral as well as the tibiofemoral compartments.  The examiner also noted that he informed the Veteran that this procedure was a temporizing measure and the Veteran wished to put off discussion of left knee replacement.

In December 2008, the Veteran was afforded a VA examination.  The examiner considered the Veteran's history and lay statements concerning his left knee condition.  The examiner noted that the Veteran reported a long history of left knee problems and had 4 surgeries.  The examiner noted that the exact surgical details were not available other than the fact that there were all arthroscopic.  The Veteran stated that each surgery provided relief for a period of time but did not relieve his discomfort altogether.  He also stated that he had received steroid injections.  The Veteran reported that his left knee affects and limits his daily activities, namely an inability to run or play basketball.  The Veteran stated that he had lost many work days due to left knee treatments, and, moreover, was unable to seek gainful employment while he was recovering from his left knee surgery.  The examiner noted that the Veteran reported that he was able to walk 5 hours and sit and stand for 5 hours.  Other limitations, according to the Veteran, included popping, cracking and his left knee giving out once or twice.

Upon physical examination, the examiner noted that there were 4 scars from a well-healed non-tender recent surgery; the scars covered less than one percent total skin and zero percent exposed skin.  The left knee joint was stable, without laxity or deformity.  Both Lachman and McMurray's tests were negative.  There also was neither joint line tenderness nor effusion.  Valgus and Varus stress testing caused the Veteran no discomfort.  The popliteal fossa was unremarkable; the Veteran did not have crepitus present in left knee movement.  The range of motion compared to the right side was completely normal, to 135 degrees-even after repetition.  The examiner found the neurovascular examination results to be satisfactory.  He also opined that the left knee was negative as to additional loss of function due to fatigue or incoordination.  There were no areas of hyper- or hypoesthesia.  Deep tendon reflexes were equal on both sides; there were no assistive devices required; and the Veteran experienced no pain on range of motion testing or on palpation.

X-rays of the left knee revealed neither fracture nor dislocation.  However, moderate to severe degenerative change with mild to moderate narrowing of the joint space was present.  Here were moderate to severe degenerative changes of the patellofemoral articulation with joint space narrowing, and some evidence of chondrocalcinosis.  There was no joint effusion.  The x-ray report provided a diagnostic impression of moderate diffuse degenerative change.
At the November 2009 Phoenix RO hearing, the Veteran's representative testified that there had never been a review as far as surgery goes for the Veteran's right knee.  He also stated that VA provisions provide for convalescence compensation because of surgery and the issue had not been addressed, noting that convalescence compensation available is 100 percent.  The Boards notes that 38 C.F.R. § 4.30 (2016) provides for 100 percent disability for convalescence only when "it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release" in 3 situations, none of which apply to the Veteran when considered in light of Dr. E.'s letter of July 2008.  38 C.F.R. § 4.30 (2016) is available when there is "(1) surgery [that] necessitates at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheel chair; and (3) immobilization by cast, without surgery, of one joint or more." 38 C.F.R. § 4.30 (2016).  As noted above. Dr. E. anticipated full recovery after the procedure and noted that the approximate length of care from surgery to full recovery would be 5 days.  The Board notes that August 2008 clinical notes from U.C. Hospital reported that the Veteran had a range of motion to 115 degrees of flexion, stable ligaments, a well tacking patella, and was neurovascularely intact distally upon examination after the arthroscopic left knee procedure.  This evidence of record makes it clear that the provisions set out in 38 C.F.R. § 4.30 do not apply here.

Diagnostic Code 5257 provides for a rating schedule a knee impairment of subluxation or lateral instability as severe, moderate of slight.  The findings in the June 2008 MRI indicated that there was no laxity in the left knee.  The December VA examiner opined that the left knee joint was stable, without laxity or deformity.  As such, there is no predicate for a rating for a compensable rating based solely on subluxation or lateral instability of the knee pursuant to Diagnostic Code 5257.

At worst during this period, the Veteran had had 115 degrees of flexion with full extension, as reported in the August 2008 U.C. Hospital report.  As noted above, the normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II (2016).  Even considering the Veteran's report of pain in the July 2008 and the discomfort caused by popping and cracking, as noted by the December 2008 VA examiner, objective testing did not reveal evidence of functional loss as per DeLuca.  Discomfort and pain alone are not sufficient bases to warrant as additional rating, as pain may cause a functional loss, but pain itself does not constitute functional loss. Mitchell, 25 Vet. App. at 38-43.  As such, there is not a basis for a rating for a compensable rating based solely on limitation of extension pursuant to Diagnostic Code 5261

As mentioned above, the RO also assigned the 10 percent disability rating under Diagnostic Code 5010.  Diagnostic Code 5010 provides a rating schedule for arthritis due to trauma, substantiated by x-ray findings, which is rated in the same way that degenerative arthritis is rated under Diagnostic Code 5003.  As discussed above, degenerative arthritis (Diagnostic Code 5003) established by x-ray findings allows for a compensable rating for an effected joint when limitation of motion is noncompensable.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991);  
see also VAOPCGPREC 9-98 (Aug. 14, 1998).

The June 2008 MRI examiner reported grade 2 and grade 3 arthritic-type chondromalacia at the patellofemoral interval.  Also July 2008 U.C. Hospital x-ray reports provided diagnostic impression of advanced 3 compartment osteoarthritis.  Furthermore the December 2008 VA x-ray provided a diagnostic impression of moderate diffuse degenerative change.  The Board also notes that the Veteran reported left knee pain upon examination in July 2008.

For the Veteran to receive a higher disability rating under Diagnostic Code 5003, there must be x-ray involvement of two or more major joints or more minor groups, with occasional incapacitating exacerbations.  For purposes of rating disability due to arthritis, the knee is considered a major joint.  The x-ray evidence of record is silent as to findings that the Veteran's osteoarthritis of the left knee involved another major joint or more minor joint groups.

An additional rating for the meniscus tear noted in 2008 is not warranted because the cartilage was not dislocated or loose and because separate ratings under Diagnostic Code 5258 and Diagnostic Codes 5003/5010 are not appropriate because Diagnostic Code 5258 also contemplates manifestations of limited motion including locking as a result of dislocated cartilage.  VAOGCPREC 9-98 (Aug. 14, 1998).  

In sum, the evidence of record from this period does not indicate that the Veteran's osteoarthritis of the left knee involves two major joints or more minor joint groups, with occasional incapacitating exacerbations.  X-ray and MRI findings did not indicate that the Veteran's osteoarthritis of the left knee involved another major joint or more minor joint groups, with occasional incapacitating episodes.

October 1, 2011 to July 18, 2016

In May 2012, the Veteran sought VA treatment; the examiner noted that the Veteran had undergone arthroscopic knee surgery.  The Veteran presented no complaints about his left knee.  A June 2012 VA primary care physician note also reported the past knee surgery, but is silent as to any current symptoms.  A December 2012 VA primary care physician note reported that the Veteran was experiencing knee pain.  Like the earlier notes, the examiner reported that the Veteran had undergone arthroscopic knee surgery.

Private care records from February 2012 to May 2012 showed that the Veteran received physical therapy for his left knee as well as other conditions.

In April 2014, the Veteran was afforded a VA orthopedic surgery consultation.  Among findings related to other conditions, the examiner reported that the Veteran ambulated with a combined antalgic gait related to his right ankle and his left knee. 

In December 2015, the Veteran was afforded a VA examination.  The examiner reviewed the Veteran's electronic claims file, considered the Veteran's lay statements about his left knee disability, and conducted an in-person examination.  The examiner provided a diagnostic impression of chronic left knee strain with degenerative joint disease.  The examiner noted that the Veteran had multiple meniscectomies with residual scars and that there was a progression of a former diagnosis of left knee strain and degenerative joint disease.

Upon physical examination, the examiner opined that left knee flexion was 0 to 105 degrees and left knee extension was 105 to 0 degrees, both results were indicated to be abnormal or outside of the normal range.  The examiner opined that these range of motion findings did contribute to functional loss, noting that the Veteran experienced pain with both flexion and extension.  In addition, the examiner reported objective evidence of localized tenderness and pain on palpation of the joint and its associated soft tissue, noting mild pain over the medial jointline.  The examiner also reported that there was objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions.  The Veteran was not examined after repetitive use over time; the examiner also opined that pain, weakness, fatigability or incoordination significantly did not limit the Veteran's functional ability over a period of time.  No response was provided concerning flare-ups.  Muscle strength testing showed results of 5/5 forward flexion and 4/5 extension.  There were neither signs of muscle atrophy nor ankylosis.  Joint stability testing revealed that there was no history of recurrent subluxation and no history of lateral instability.  The examiner reported that there was mild medial effusion.  The Lachman test for anterior stability was normal; the posterior drawer test for posterior instability was normal; the medial instability test was normal; and the lateral instability test was normal.  The examiner noted that the Veteran did not have recurrent patellar dislocation, shin splints, stress fractures, or chronic exertional compartment syndrome of any other tibial and/or fibular impairment.  The examiner noted pain, limited range of motion, and scars as residuals of the left knee surgeries.  However, the scars were not painful.  The Veteran occasionally used a brace to assist in normal locomotion.

Imaging studies revealed that there was mild to moderate medial compartmental narrowing.  There were also moderate-sized tricompartmental osteophytes, but no joint effusion.

Opining as to functional impact, the examiner reported that the Veteran's condition precluded jobs that required repetitive knee bending and prolonged standing or walking over 30 minutes without a break to sit.  Here, the Board notes that this functional impact included findings as to his right knee, which is not before the Board in this appeal.  In final remarks, the examiner reported left knee strain and continued pain from degenerative joint disease post service.

As stated above, the Veteran's left knee disability was evaluated under Diagnostic Codes 5257 and 5010.  

As to Diagnostic Code 5257, the December 2015 VA examiner specifically opined that joint stability testing revealed that there no history of recurrent subluxation and no history of lateral instability.  The other evidence of record from this period of the appeal is also silent as to subluxation and lateral instability.  As such, there is not a predicate for a compensable rating based solely on subluxation or lateral instability of the knee pursuant to Diagnostic Code 5257.

At worst during this period, the Veteran had 0 to 105 degrees of flexion with 105 to 0 degrees of extension, as reported in the December 2015 VA examination report.  As noted above, the normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II (2016).  Even considering the Veteran's report of pain with flexion and extension in the December 2015 VA examination report, objective testing did not reveal evidence of functional loss as per DeLuca.  As noted above, pain alone is not a sufficient basis to warrant an additional rating, as pain may cause a functional loss, but pain itself does not constitute functional loss. Mitchell, 25 Vet. App. at 38-43.  As such, there is not a basis for a rating for a compensable rating based solely on limitation of extension pursuant to Diagnostic Code 5261.

The RO also continued the 10 percent disability rating under Diagnostic Code 5010.  As mentioned above, Diagnostic Code 5010 provides a rating schedule for arthritis due to trauma, substantiated by x-ray findings, which as rated in the same way that degenerative arthritis is rated under Diagnostic Code 5003.  As discussed above, degenerative arthritis (Diagnostic Code 5003) established by x-ray findings allows for a compensable rating for an effected joint when limitation of motion is noncompensable.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991);  
see also VAOPCGPREC 9-98 (Aug. 14, 1998).

The Board notes that December 2015 VA examiner reported that the Veteran's left knee disability was "progressive" of the former diagnosis of left knee strain and degenerative joint disease.  However, as noted above, to receive a higher disability rating under Diagnostic Code 5003, there must be x-ray involvement of two or more major joints or more minor groups, with occasional incapacitating exacerbations.  X-ray imaging of December 2015 revealed mild to moderate medial compartmental narrowing and moderate-sized osteophytes; however, x-ray imaging is silent as to the involvement of two or more major joints or more minor groups.  Moreover, the evidence of record is silent as occasional incapacitating exacerbations.  In this respect, the December VA examiner was silent as to any left knee flare-ups.

The Board acknowledges that the VA examinations of the left knee did not comply with all the requirements of 38 C.F.R. § 4.59.  However, as the Veteran underwent a total left knee replacement in July 2016, additional examinations to comply with these requirements are no longer possible or appropriate.  

In sum, the medical evidence of record from this period does not indicate that the Veteran's osteoarthritis of the left knee involves two major joints or more minor joint groups, with occasional incapacitating exacerbations.  Furthermore, x-ray findings did not show that the Veteran's osteoarthritis of the left knee involved another major joint or more minor joint groups.

Therefore, the Board finds that the preponderance of evidence is against assigning a rating in excess of 10 percent for osteoarthritis of the left knee from October 1, 2011 to July 18, 2016. See 38 C.F.R. § 4.71(a), Diagnostic Code 5003 (2016); see also 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("[A] veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App.  366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

II.  Entitlement to Service Connection for Costochondritis

The Veteran contends that he has a present disability of costochondritis that was incurred in service.

Legal Criteria 

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Board has considered the case under the law governing Gulf War Veterans.  However, costochondritis is a known disease.  Therefore the provisions under 38 C.F.R. § 3.317 (2016) will not be applied here.

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting from disability was incurred, coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a) (2016)

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence. 
38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a) (2016).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis of nexus. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed Cir. 2009); 
see also Layno, 6 Vet. App. at 469.  When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness. Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Evidence and Analysis

A June 2005 service treatment (STR) noted that the Veteran sought treatment for atypical chest pain.  The VA examiner reported that the Veteran had been diagnosed with costochondritis for which he was prescribed NSAID medication.  Another June 2005 STR noted that the Veteran had recurrent costochondritis,

A November 2005 STR reported that the Veteran has had improvement is his symptoms of costochondritis with an NSAID.

A review of STRs from 2005 to October 2006 showed that the Veteran complained about chest and rib pain and sought treatment, medication, and diagnostic testing on multiple occasions while in service.

Likewise, a review of the Veteran's STRS from November 2007 to May 2008 showed that the Veteran complained of rib and chest pain.  He also sought treatment and diagnostic testing.  He was prescribed medication throughout this period of service to alleviate symptoms.

An August 2008 treatment record noted that the Veteran reported chest pain from 2003.  The examiner wrote the pain occurred with exercise and the Veteran had to take deep breaths.  Lack of pain with palpation was also noted.

In December 2008, the Veteran was afforded a VA examination.  The examiner reviewed the Veteran's medical history, considered his lay accounts of his medical conditions, and conducted an in-person examination.  The examiner reported that the Veteran stated that he was diagnosed with costochondritis during active duty in 2005.  He denied a direct injury but stated that the condition started with left-side chest pain.  He stated that his work was not affected by the condition.  He reported that his discomfort was mainly in the left lower set of ribs and now affects his daily living.  Prolonged sitting for more than one hour and walking and standing for more than two or three hours caused discomfort.  Also he found prolonged sitting uncomfortable.  The Veteran reported flare-ups at least once a day, but stretching and changing position mitigated his discomfort.  He did not use any assistive devices for the condition.  The examiner noted that the Veteran pointed to his seventh rib, an area between the mammary line and the anterior axillary line as the most tender spot.  Palpation revealed neither a mass nor an abnormality, and the rest of the thoracic examination was unremarkable.

On physical examination, the costochondral junction on the left side was non-tender on palpation.  There was also no swelling or deformity. The examiner provided impressions there was no clinical evidence of either costochondritis or redness (Tietze's syndrome).  Moreover, there was insufficient evidence to diagnose any acute or chronic condition.

In a September 2009 VA primary care note, an examiner noted that the Veteran reported that his costochondritis pain was unbearable.

At the November 2009 Phoenix RO hearing, the Veteran's representative testified that the Veteran wanted to initiate a new claim for costochondritis or otitis syndrome.  The representative stated that medical information would be forthcoming.

In a February 2010 VA outreach report, the examiner noted that the Veteran had chest pain and had had costochondritis in 2005.

An April 2010 VA primary care note mentioned the Veteran's chest pain and noted that he had had costochondritis in 2005.

In May 2017, the Veteran was afforded a VA examination.  The examiner reviewed the Veteran's claims file, considered the Veteran's lay statements about the history of his condition, and conducted a physical examination.  The examiner noted that the Veteran had been diagnosed with costochondritis at the left side chest in 2005.  The examiner reported the Veteran's account of the onset of the condition, which, in pertinent part, mirrored the accounts in earlier reports.  As to current symptoms, the Veteran reported intermittent chest pain.  He stated that he may bend down to tie his shoes and experience pain.  He reported sharp, left-sided which may last for 30-40 seconds.  He further noted that the pain normally occurred at night and not while he was working.

The examiner noted that the Veteran had an injury to a muscle group in the torso, namely the left muscles of respiration and thoracic muscle group.  No additional conditions were noted.  The examiner also indicated that the Veteran was not receiving any treatment for the condition.  The examiner's report was silent as to the presence of costochondritis.

On muscle injury examination, the examiner reported no scars associated with a muscle injury or fascial defects.  Also, the muscle injury did not affect muscle substance or function.  The examiner reported that the Veteran had muscle strength of 5/5 in Group III, Group V, Group VI, Group VII, Group VIII, Group XVI, Group XIII, Group XIV, Group XI, and Group XII.  The Veteran had no muscle atrophy; he did not use any assistive devices.  The examiner indicated that the Veteran had no functional impairment.  Also, the examiner reported that there were no additional pertinent medical findings.  Imaging studies were performed, yielding no significant medical findings.  The examiner opined that the Veteran's muscle injury did not impact his ability to work.  The examiner provided an impression that the Veteran did not have cardinal signs and symptoms of muscle disability and there were no significant findings or results.

A Veteran seeking disability benefits must establish not only the existence of a disability, but also a connection between his service and the disability. 
See Shedden, 381 F.3d at 1167.  When considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection for costochondritis is not warranted.

The Board notes that the evidence of record indicates that the Veteran does not have costochondritis.  Specifically, the December 2008 VA examiner reported upon physical examination that the Veteran did not have a current condition costochondritis.  Furthermore, the May 2017 VA examiner provided an impression that the Veteran did not have cardinal signs and symptoms of muscle disability and moreover that there were no significant findings or results.  This report is cumulative of the evaluation in December 2008.  As mentioned above, the examiner's report was silent as to the presence of costochondritis.  While the June 2005 STR provides evidence that the Veteran had costochondritis in 2005, the evidence of record during the period of the appeal is either negative or silent as to clinical findings of costochondritis.  The December 2008 examiner provided impressions there was no clinical evidence of either costochondritis or redness (Tietze's syndrome).  Moreover, there was insufficient evidence to diagnose any acute or chronic condition.

In the absence of evidence of a current disability, there can be no grant of service connection under the law. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, there are intermittent reports of chest pain and discomfort; however, there are no clinical findings as to present disability of costochondritis.  The Veteran's claim therefore does not rise to the VA's level of a current disability.  In reaching this conclusion, the Board notes that VA uses the definition of disability as noted in Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991) (this definition comports with the everyday understanding of disability, which is defined as an inability to pursue an occupation because of physical or mental impairment).  To the extent that the Veteran asserts that he has a current disability, his lay statements and contentions pale when compared to the more probative and credible medical evidence.

In summary, the competent medical opinions of record do not support a finding that service connection for costochondritis is warranted.  The Veteran does not have a current disability of costochondritis, therefore service connection for costochondritis cannot be granted under the law. Brammer, 3 Vet App. at 223, 225.


ORDER

A disability rating for service-connected osteoarthritis of the left knee in excess of 10 percent prior to July 18, 2016 is denied

Entitlement to service connection for costochondritis is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


